Title: To Thomas Jefferson from Thomas Acheson, 19 April 1808
From: Acheson, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir  
                     
                     Washington, Pennsa 19th April 1808
                  
                  Inclosed you have a letter and a document addressed to you from Lancaster by the Members of the Pennsa. Legislature, on the subject of the Federal road, which by some error or mistake came to this Town last Mail and was put into my hands with a request to enclose and forward the same,
                  And having so favourable an oppertunity you will pardon my giving you my opinion of this important Subject, a Subject which has caused more political animosity in this County than any heretofore discussed, and (sorry am I to add unless you interfere) will have a most pernicious tendency by produceing a total change in the political Sentiments of the people in this large and heretofore decidedly Republican County, for so Strongly are they impressed with a belief, that the Commissioners have been actuated by improper motives to report a rout but a few miles South of this place and on which the worst ground, that they seem to think it not worth their while contending any longer for pure Democratic principles, now my dear Sir this fact alone must convince you that there is some truth in the representations which have been made to you in favour of this Town and against the rout as reported by the Commissioners, as no common occurrence could produce such a change in the Sentiments of the Republican Citizens of Washington County—Although I am an inhabitant of this Town I do most Solemnly assure you that nothing but the general good of my Country and a posative conviction that this is the best and most eligable rout to promote that good Could have induced me to address you on this Subject—If interested motives actuated me I would have been in favor of the Southern rout having two tracks of land on the waters of Ten Mile and Wheeling Creeks through both of which the road as reported by the Commissioners would pass—Therefore I am persuaded that you will give this Subject a Serious Consideration, and if at all Consistent with the views of the general Government direct the Commissioners to alter the road so as to pass through this Town—
                  with high Considerations of respect and esteem I am your Sincere friend
                  
                     Thos. Acheson 
                     
                  
                  
                     P.S. Although the member of Congress from this district has opposed the late measures reccomended [to] you, yet I can assure your Excelency that a large majority of his constituants highly approve of the General Embargo, being preswaded that Devine Providence alone directed our National co[ngress] to addopt that peacefull measure, and they are ready to defend and support the measures of General Government, with their lives and properties,
                  
                  
                     T. A.
                  
                Enclosure
                                                
                                                    
                            Sir,
                            Lancaster March 26th. 1808
                        
                     We the Subscribers, members of The legislature of Penna. in our individual capacities, address you, on The Subject of the U.S. Turnpike road; so far as respects our state, not yet confirmed.—
                     Agreeably to the act of Congress, authorizing the laying out, and completing said road—we are of opinion, (from facts clearly ascertained;) that the objects and requisitions contained therein, will be as fully obtained, by the road passing through the Town of Washington, as any other route that can be had—
                     And we further believe, that the general interests of this state, and particularly of that part through which the road is to pass, will be very much advanced, by such accommodation—We are Therefore induced, from what we esteem a duty, we owe to our constituents to lay before you our opinion on the subject together with a certified document relative thereto—
                     Disclaiming any pretension of dictating to you; but merely exercising a right guaranteed to Citizens of the U.S. We confidently hope and expect, that our wish as herein expressed, will be granted, if as h[as] been stated, it shall be found, not to contravene the gen[eral] object of the road.—
                                                
                            
                            A Lacock
                        
                        [and 45 other signatures]
                        
                  
                        
                    